Citation Nr: 0814240	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-38 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.  The veteran also had service in the Army 
Reserves and the Puerto Rico Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In April 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran was notified of this decision that same month, but 
did not file an appeal.

2.  The evidence received since the May 2003 rating decision 
is new; however, it does not raise a reasonable possibility 
of substantiating the underlying claims for service 
connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The May 2003 decision of the RO denying entitlement to 
service connection for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2002).

2.  The evidence received since the May 2003 RO rating 
decision is not new and material and the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen Claims of Entitlement to
Service Connection for Bilateral Hearing Loss and Tinnitus.

In a May 2003 rating decision, the RO denied entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The RO denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss on the basis that it 
was previously denied and subsequently submitted evidence did 
not demonstrate that the condition was incurred in service.  
The RO denied the veteran's claim of entitlement to service 
connection for tinnitus on the basis that there was no 
evidence associating the veteran's tinnitus with service.

The evidence of record at the time of the May 2003 rating 
decision included the veteran's service medical records, VA 
outpatient treatment records dated January 2002 to May 2003, 
a private medical opinion dated January 2000 from Dr. J.A.V., 
and a VA Compensation and Pension (C&P) general medical 
examination report dated in February 1962.

The appellant did not file an appeal of the May 2003 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  Nor was new and material evidence 
received within the appeal period.  See 38 C.F.R. § 3.156(b).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05- 
2302 (U.S. Vet. App. Aug. 24, 2007).  In cases such as this, 
where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the May 2003 rating decision, in February 2006 
the appellant filed an application to reopen his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The claims folder reveals that VA outpatient 
treatment records dated December 2005 and April 2006 and VA 
C&P audiology and ears examination reports dated March 2007 
were associated with the claims folder subsequent to the May 
2003 rating decision.  The VA outpatient treatment records 
dated December 2005 and April 2006 do not provide any opinion 
regarding the etiology of the veteran's bilateral hearing 
loss and tinnitus.  The March 2007 audiology and ear 
examination reports indicate that it would be speculative for 
the examiner to render an opinion regarding the etiology of 
the veteran's bilateral hearing loss and do not provide any 
mention of the etiology of the veteran's tinnitus.  This 
evidence is new because it was not of record at the time of 
the prior final denial.  However, the evidence is not 
material as it does not raise a reasonable possibility of 
substantiating his claim.  Specifically, the records do not 
show that the veteran's bilateral hearing loss or tinnitus 
was incurred in service or related to his military service, 
the unestablished fact at the time of the prior final denial.

In light of the basis for the RO's May 2003 determination, 
the evidence associated with the claims folder does not raise 
a reasonable possibility of substantiating the claims.  Thus, 
the evidence is not material under the provisions of 38 
C.F.R. § 3.156(a), and the claims are not reopened.


II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on February 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Although the pre-adjudication notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the claims have not been reopened, and 
hence no rating or effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate his claims.  All identified and available 
records were secured.  Since no new and material evidence has 
been received, another VA medical opinion is not required.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for tinnitus is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


